DETAILED ACTION
This office action is in response to the application filed on 5/31/2021.  Claim(s) 1-4 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/9/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Priority/Benefit
Applicant’s 371 priority claim is hereby acknowledged of PCT/CN2019/129463 on 12/27/2019, which papers have been placed of record in the file.
	Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) regarding Chinese application 201910622251.6 on 7/11/2019.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified copy of the foreign application must be submitted in reply to this action (37 CFR 41.154(b) and 41.202(e)).

	Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claim 1 is directed to language has been considered a contingent limitation.  MPEP 2111.04 Section II states “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed’”.  
	Claim 1 states, 	“if only a single security strategy is required, it is selected based on a maximum value of Z', (i =1,2,---k; j =1,2,---p); and when a combination of two or more security strategies are required, a machine learning method and a deep learning algorithm are used to select the security strategies based on the quantification value in Eq. (4)”. 
	In the PTAB decision Ex parte Schulhauser, the PTAB focused on the word “if” which clearly points to a speculative outcome of a branch condition.  	Accordingly, the examiner interprets the claim scope of claim 1 as not including identified limitation presented above.	Examiner recommends replace “if” and “when” with “in response to”.

      Examiner’s Note – Consideration of Indefinite limitations MPEP 2143.03 Section I
Prior art has not been applied to the current claims as they have multiple indefinite issues which would require multiple combinations of interpretations to be examined. MPEP 2143.03 states, “Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner 

	      Examiner’s Note – Potential Consideration as Abstract Idea
While the instant application presents mathematical equations, the instant claims are implemented as a practical application where security strategies are applied to the computer systems.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 1, the phrase “every possible attack on the terminal” makes the claims ambiguous and therefore indefinite.  Because the claim fails to sufficiently relate the phrase to the other claim features, the claim is amenable of multiple plausible constructions (i.e., if this phrase is truly meant to refer to every possible attack then there is potentially an issue with written description and enablement since this does not appear to have zero day capabilities as well.  Further, the following limitation lists four types of attacks not every type of attack), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).
claim(s) 2-4 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 in view of their dependence thereon.

Regarding claim(s) 1, the variables “t” and “v” are undefined, make the claims ambiguous and therefore indefinite.  Dependent claim(s) 2-4 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 in view of their dependence thereon.
Regarding claim(s) 1, section (2) and equation (2) only refer to the i-th terminal and not the data application and makes the claims ambiguous and therefore indefinite.  Dependent claim(s) 2-4 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 in view of their dependence thereon
Regarding claim(s) 4, the claim elements appear to be redundant with selection already made in claim 1 and makes the claims ambiguous and therefore indefinite. 
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435